DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication US2009/0089933A1 hereinafter referred to as Letton. Letton discloses a mattress assembly 900, 1000, comprising: a base layer 12; a coil layer 22; and a zoned cushioning layer 800, wherein the zoned cushioning layer comprises at least two cushioning members spaced apart along a longitudinal length of the zoned cushioning layer, each of the cushioning members extending laterally across the zoned cushioning layer; as per claim 2 wherein the base layer comprises a polyurethane foam or a latex foam (see paragraph 0021); as per claim 4 wherein the zoned cushioning layer comprises three cushioning members 200, 400, 600 spaced apart along the longitudinal length of the zoned cushioning layer; as per claim 5 wherein each of the cushioning members comprises an elastomeric cushioning material; as per claim 6 wherein the elastomeric cushioning material comprises a styrene-based copolymer; as per claim 8 a support layer 14 disposed between the coil layer and the zoned cushioning layer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Letton in view of US Patent Publication US2013/0174350A1 hereinafter referred to as Allman. Letton discloses the claimed mattress however does not disclose wherein the coil layer comprises a plurality of encased metal coils. 
Allman teaches a mattress assembly 72 wherein the coil layer comprises a plurality of encased metal coils. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil layer of Letton to include encased springs as taught by Allman for the purpose of allowing the springs to move independently without bunching. Such a modification would improve on the mattress of Letton. Such a modification would yield expected results. 
Re-Claim 9
	Letton as modified by Allman discloses,
a comfort layer 129, 12 disposed above the zoned cushioning layer, the comfort layer comprising a memory material (see paragraph 0057).
Re-Claim 10
	Letton as modified by Allman discloses, 
		a support layer 12 disposed between the zoned cushioning layer and the comfort layer.

Claim(s) 7, 11, 12, 14, 15, 18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Letton in view of US Patent Publication US2011/0154576A1 hereinafter referred to as Warren. Letton discloses the claimed mattress however does not disclose wherein each cushioning member comprises a plurality of buckling walls that define hollow columns.
Warren teaches a mattress assembly 10 with a zoned cushioning layer 14 wherein each cushioning member comprises a plurality of buckling walls 52 that define hollow columns 54. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the zoned cushioning layer of Letton to be a zoned cushioning layer with buckling walls as taught by Warren for the purpose of providing zoned comfort to different body regions. Such a modification would improve on the mattress of Letton. Such a modification would yield expected results. 
Re-Claim 11 
	Letton as modified by Warren discloses,
a mattress assembly 900, 1000, comprising: a base layer 12; a coil layer12; and a zoned cushioning layer 800, wherein the zoned cushioning layer comprises at least three cushioning members spaced apart along a longitudinal length of the zoned cushioning layer, each of the cushioning members extending laterally across the zoned cushioning layer; wherein a first cushioning member is disposed in a hip region, a second cushioning member is disposed in a shoulder region, and a third cushioning member is disposed in a leg region; and wherein each cushioning member comprises an elastomeric material that comprises a plurality of buckling walls 52 that define hollow columns 54.
Re-Claim 12
	Letton as modified by Warren discloses,
wherein the base layer comprises a polyurethane foam or a latex foam.
Re-Claim 14
	Letton as modified by Warren discloses,
wherein the elastomeric cushioning material comprises a styrene-based copolymer.
Re-Claim 15
	Letton as modified by Warren discloses,
a support layer disposed between the coil layer and the zoned cushioning layer.
Re-Claim 18 
	Letton as modified by Warren discloses,
a mattress assembly, comprising: a base layer; a coil layer; a first support layer; a zoned cushioning layer, wherein the zoned cushioning layer comprises at least three cushioning members spaced apart along a longitudinal length of the zoned cushioning layer, each of the cushioning members extending laterally across the zoned cushioning layer, wherein a first cushioning member is disposed in a hip region, a second cushioning member is disposed in a shoulder region, and a third cushioning member is disposed in a leg region, and wherein each cushioning member comprises an elastomeric material that comprises a plurality of buckling walls that define hollow columns; and a comfort layer 12.
Re-Claim 20 
	Letton as modified by Warren discloses,
wherein the elastomeric cushioning material comprises a styrene-based copolymer.

Claim(s) 13, 16, 17 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Letton in view of Warren further in view of Allman. Letton as modified discloses the claimed mattress however does not disclose wherein the coil layer comprises a plurality of encased metal coils. 
Allman teaches a mattress assembly 72 wherein the coil layer comprises a plurality of encased metal coils. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coil layer of Letton to include encased springs as taught by Allman for the purpose of allowing the springs to move independently without bunching. Such a modification would improve on the mattress of Letton. Such a modification would yield expected results. 
Re-Claim 16
	Letton as modified by Warren and Allman discloses,
a comfort layer 129, 12 disposed above the zoned cushioning layer, the comfort layer comprising a memory material (see paragraph 0057).
Re-Claim 17
	Letton as modified by Warren and Allman discloses, 
		a support layer 12 disposed between the zoned cushioning layer and the comfort layer.
Re-Claim 19
	Letton as modified by Warren and Allman discloses, 
wherein the comfort layer comprises a memory material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached search.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673